Exhibit 10.24 PROFESSIONAL RELATED SERVICES MASTER AGREEMENT Agreement # CW196597 Template Revision Date: 2-Mar- PROFESSIONAL SERVICES MASTER AGREEMENT This Professional Services Master Agreement (the “Agreement”) is made and entered into on January 2010 (“Effective Date”) by and between Hewlett-Packard Company, a Delaware corporation, having a principal place of business at 3000 Hanover Street, Palo Alto, California, 94304-1112 and Active Power, Inc. a Delaware corporation having a principal place of business at 2128 West Braker Lane, BK 12, Austin, Texas 78758 (“Supplier”). 1. Nature of Agreement Scope.This Agreement sets forth the terms and conditions under which Supplier shall perform Services and provide Deliverables.Services and Deliverables will typically be provided as part of an HP Project for a Customer.A SOW will be agreed to for each Project.Except as otherwise stated in this Agreement, the parties intend, and hereby agree, that any such SOW shall be governed by this Agreement, as though the provisions of this Agreement were set forth in their entirety within such SOW, and so that each SOW and this Agreement shall be considered one, fully integrated document and agreement. Eligible Purchasers.This Agreement enables Hewlett-Packard Company, its Subsidiaries and Affiliates worldwide (“Eligible Purchasers”) to purchase Products and Services from Supplier and Supplier Subsidiaries and Affiliates.Additionally, non- U.S. purchases of Products and Services may be made under a mutually agreed-upon and separately executed Local Implementation Agreement (“LIA”).Such LIA will address local law, custom or circumstances.For all purchases of Products and Services, Eligible Purchasers will effect purchases by signing a SOW with Supplier, and then issuing a Purchase Order that will be governed by this Agreement and, for non-U.S. purchases, by this Agreement and the LIA.Hewlett-Packard Company is not responsible or otherwise liable for any LIA or Purchase Order issued under this Agreement by an HP Subsidiary or HP Affiliate unless Hewlett-Packard Company has signed said LIA or Purchase Order and is a party to same.Supplier may impose its typical creditworthiness standards with respect to any sale on credit to an Eligible Purchaser, and if such standards are not met, to require prepayment. Term of Agreement.Unless terminated earlier as provided for in this Agreement, this Agreement will have a term of three (3) years from the Effective Date set forth above.HP shall have the option of renewing this Agreement for successive one (1) year terms, subject to HP providing notice no later than 30 days prior to expiration of the then-current term. 2. Definitions “Affiliates” means an entity whose voting shares are owned less than fifty percent (50%), but at least ten percent (10%) by a party to this Agreement and which is not controlled by, or under common control with, a party to this Agreement as its Subsidiary. “Customer” means a customer for whom HP will carry out a Project. Active Power, Inc.
